Title: James Barbour to Thomas Jefferson, 18 March 1819
From: Barbour, James
To: Jefferson, Thomas


          
            Dear Sir
            Barboursville March 18h 19
          
          On my leaving Washington, I cheerfully, at the request of Mr Macon, took charge of a box; as also of a letter addressed to you—I was informed of the contents of each—If the wine Sent you, by Mr Macon, equal his hopes, Justified as they are by the Specimens furnished our mess, this winter, by the politeness of Dr Hall, it will be to him peculiarly gratifying—For to the pleasure of presenting you a testimonial of his profound respect, and Sincere friendship, he adds that of furnishing an evidence of a rapid improvement, in the manufacture of this wine, destined to become, in Some future time a substitute for a more expensive and a more noxious beverage—This token of Mr Macon’s regard, I had intended to do myself the pleasure of delivering in person, at your April Court—But upon my getting home, and examining my bagage brought  by my wagon from Acquia, I found another box addressed to you, thro’ Mr Gray—Lest the detention of this should produce inconvenience I deemed it best to Send it to day to Gordon’s to be carried up by the Stage—I hope they will both arrive Safe—
          
            Accept assurances of my high respect
            Jas Barbour
          
        